December 9, 2010 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Ms. Babette Cooper Re: Las Vegas Railway Express, Inc. Form 10-K for Fiscal Year Ended March 31, 2010 Forms 10-Q for Fiscal Quarters Ended June 30, 2010 and September 30, 2010 File No. 333-144973 Dear Ms. Cooper, The subject matter related to your letter dated November 19, 2010 is still being review by our auditors and we would like to request an extension to December 13, 2010. We believe that this request is due to extraordinary circumstances that should not occur in the future. Thank you for your prompt attention. Sincerely, /s/Michael A. Barron Michael A. Barron CEO cc: John Zilliken, CFO File 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6698Fax: (702) 297-8310
